Emery, J.
The only question raised by this bill of exceptions is whether the use in gambling of a gambling apparatus or implement by a bailee, without the consent or knowledge of the owner, the bailor, subjects it to destruction under R. S., c. 125, § 12. We think it does. As said of a similar statute in Commonwealth v. Gaming Implements, 155 Mass. 165, the effect of the statute is to impose upon the owner of gambling apparatus or implements the burden of effectually keeping them from being used in gambling. All such apparatus and implements are presumably made, owned and kept for use in gambling, and their destruction is authorized, not to punish the owner for some unlawful act or *519intent of his, but to protect society from the things themselves. In this respect they ai’e unlike intoxicating liquors which are liable to destruction only when intended by the owner for unlawful sale, and at other times are innocent property, usable for innocent purposes. Intoxicating liquors are destroyed not because of their innate danger to society, but to punish the owner for making or permitting an unlawful use of them. Gambling apparatus and implements are treated by the statute as noxious per se, and they are ordered destroyed to remove a danger imminent from their very existence, not merely to punish the owner for an unlawful use. The statute by its terms strikes at the thing itself, and not at any act or intent of its owner.
The owner of this particular gambling apparatus did not effectually keep it harmless. It escaped from him to the hurt of society. It can, therefore, be lawfully destroyed in the manner provided by statute.

Exceptions overruled.